Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Hope Schwartz Zimmerman, a Justice of the Supreme Court, Nassau County, to determine certain motions in an action entitled Doscher v Doscher, pending in the Supreme Court, Nassau County, under index No. 201489/03.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). Under the circumstances presented in this proceeding, the petitioner has failed to demonstrate a clear legal right to the relief sought (see Matter of D’Agnese v Scher, 306 AD2d 408, 408-409 [2003]). Rivera, J.P., Balkin, Belen and Chambers, JJ., concur.